Form RSU Agreement (3-Year Pro Rata Vesting, 1 Year Revenue)
Draft 2-13-2018




RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”) is entered into by and
between Hertz Global Holdings, Inc., a Delaware corporation (the “Company”), and
the Participant (defined hereafter) pursuant to the Hertz Global Holdings, Inc.
2016 Omnibus Incentive Plan, as amended from time to time (the “Plan”), in
combination with a 2018 Long Term Incentive Award Summary (or applicable portion
thereof) (the “Award Summary”). The Award Summary, which identifies the person
to whom the restricted stock units are granted (the “Participant”) and specifies
the date of grant of this Award (the “Grant Date”) and other details of this
Award, and the electronic acceptance of this Agreement, are incorporated herein
by reference.
1. Grant and Acceptance of Restricted Stock Units. The Company hereby evidences
and confirms its grant to the Participant, effective as of the Grant Date, of
the number of restricted stock units set forth on the Award Summary and which
shall be subject to the terms and conditions of the Plan and this Agreement,
including the adjustments as provided in this Agreement (such number of
restricted stock units, as may be adjusted, referred to as the “Grant Number”)
(the “Restricted Stock Units”). The Participant must accept this Award within
ninety (90) days after notification that the Award is available for acceptance
and in accordance with the instructions provided by the Company. The Award may
be rescinded upon the action of the Company, in its sole discretion, if the
Award is not accepted within ninety (90) days after notification is sent to the
Participant indicating availability for acceptance.
This Agreement is subordinate to, and the terms and conditions of the Restricted
Stock Units granted hereunder are subject to, the terms and conditions of the
Plan, which are incorporated by reference herein. If there is any inconsistency
between the terms of this Agreement and the terms of the Plan, except as
expressly provided herein, the terms of the Plan shall govern. If there is any
inconsistency between the terms of this Agreement and the terms of the Award
Summary, the terms of this Agreement shall govern. Any capitalized terms used
herein without definition shall have the meanings set forth in the Plan.
2. Vesting of Restricted Stock Units.
(a) Generally. Except as otherwise provided in this Section 2, the Restriction
Period applicable to the Restricted Stock Units shall lapse, if at all, as
follows:
(i) As to 33⅓% of the Grant Number of Restricted Stock Units, as of the later of
the Certification Date (as defined below) and the first anniversary of the Grant
Date, subject to (X) the continued employment of the Participant by the Company
or any Subsidiary thereof through the first anniversary of the Grant


    
1



--------------------------------------------------------------------------------




Date, (Y) the achievement of the performance criteria established by the
Committee pursuant to the Plan for the Restricted Stock Units for the
Performance Period (as defined in Exhibit A) and set forth at the end of this
Agreement (the “Performance Goal”) and (Z) the Committee’s certification of the
achievement of the Performance Goal in accordance with the below.
(ii) As to 33⅓% of the Grant Number of Restricted Stock Units, as of the second
anniversary of the Grant Date, subject to (x) the continued employment of the
Participant by the Company or any Subsidiary thereof through the second
anniversary of the Grant Date, and (y) the Restriction Period having lapsed as
to the Restricted Stock Units described in clause (i); and
(iii) As to 33⅓% of the Grant Number of Restricted Stock Units, as of the third
anniversary of the Grant Date, subject to (x) the continued employment of the
Participant by the Company or any Subsidiary thereof through the third
anniversary of the Grant Date, and (y) the Restriction Period having lapsed as
to the Restricted Stock Units described in clause (i).
To the extent the Restriction Period of any Restricted Stock Units subject to
this Agreement does not lapse as provided herein, such Restricted Stock Units
shall immediately be forfeited and canceled as of the earliest date on which
vesting is no longer possible.


As soon as administratively feasible in the calendar year after the end of the
Performance Period, the Committee shall certify, in writing, whether or not, the
Performance Goal has been achieved. The date on which the Committee makes such
certification is referred to herein as the “Certification Date”.


If the Committee certifies on the Certification Date that the Performance Goal
has not been achieved, all Restricted Stock Units subject to this Agreement
shall immediately be forfeited and canceled.


(b) Termination of Employment.
(i) Death or Disability. If the Participant’s employment is terminated due to
death or Disability prior to the third anniversary of the Grant Date, the
Restriction Period shall lapse immediately upon such termination with respect to
all Restricted Stock Units subject to the Restriction Period. Such Restricted
Stock Units shall be settled as provided in Section 3.
(ii) Retirement. If the Participant’s employment is terminated due to Retirement
prior to the third anniversary of the Grant Date, then a portion of the


2

--------------------------------------------------------------------------------




Restricted Stock Units subject to this Agreement shall be retained, with such
portion being retained equal to 33⅓% of the Grant Number of Restricted Stock
Units multiplied by a fraction, the numerator of which is the number of full
completed months elapsed since the Tranche Beginning Date, and the denominator
of which is 12 (the “Retained Award”); provided that, if, as of Certification
Date, the Committee determines that the Performance Goal has not been achieved,
then the result of the foregoing calculation shall be reduced to zero. The
remainder of the Restricted Stock Units shall be forfeited and canceled as of
the date of the Participant’s termination. The Restriction Period on the
Retained Award shall lapse, if at all, as of the later of the Certification Date
or date of termination, if the Performance Goal is achieved. Such Restricted
Stock Units shall be settled as provided in Section 3.
The “Tranche Beginning Date” shall be (X) the Grant Date, if the termination of
employment occurs prior to the first anniversary of the Grant Date, (Y) the
first anniversary of the Grant Date if the termination of employment occurs on
or after the first anniversary of the Grant Date but before the second
anniversary of the Grant Date, and (Z) the second anniversary of the Grant Date
if the termination of employment occurs on or after the second anniversary of
the Grant Date.


(iii) Any Other Reason. If the Participant’s employment terminates (whether by
the Participant or by the Company or a Subsidiary) for any reason other than
death or Disability prior to the third anniversary of the Grant Date, and
subject to Section 2(b)(ii), any outstanding Restricted Stock Units shall
immediately be forfeited and canceled effective as of the date of the
Participant’s termination.
(c) Change in Control.
(i) In General. Subject to Section 2(c)(ii), in the event of a Change in
Control, the Performance Goal shall be deemed satisfied and the Restriction
Period applicable to any outstanding Restricted Stock Units shall lapse
immediately prior to such Change in Control and shall be settled as set forth in
Section 3.
(ii) Alternative Awards. Notwithstanding Section 2(c)(i), no cancellation,
termination, lapse of Restriction Period or settlement or other payment shall
occur with respect to the Restricted Stock Units if the Committee (as
constituted immediately prior to the Change in Control) reasonably determines
prior to the Change in Control that the Restricted Stock Units shall be honored
or assumed or new rights substituted therefor by an Alternative Award, in
accordance with the


3

--------------------------------------------------------------------------------




terms of Section 9.2 of the Plan; provided, however, notwithstanding anything in
the Plan to the contrary, any such Alternative Award shall vest in full if the
Participant’s employment is terminated by the Company without Cause within two
years following a Change in Control. For purposes of any Alternative Award, the
Performance Goal shall be deemed satisfied.
(iii) Definitions. For purposes of this Agreement, and notwithstanding anything
in the Plan to the contrary, “Change in Control” means the first occurrence of
any of the following events after the Grant Date:
(A)
the acquisition by any person, entity or “group” (as defined in Section 13(d) of
the Exchange Act), other than the Company, the Subsidiaries, any employee
benefit plan of the Company or the Subsidiaries, or any Permitted Holder, of 50%
or more of the combined voting power of the Company’s then outstanding voting
securities;

(B)
within any 24-month period, the Incumbent Directors shall cease to constitute at
least a majority of the Board or the board of directors of any successor to the
Company; provided that any director elected to the Board, or nominated for
election, by a majority of the Incumbent Directors then still in office shall be
deemed to be an Incumbent Director for purposes of this clause (B);

(C)
the merger or consolidation of the Company as a result of which persons who were
owners of the voting securities of the Company immediately prior to such merger
or consolidation, or any Permitted Holder, do not, immediately thereafter, own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of directors of the merged or consolidated
company;

(D)
the approval by the Company’s shareholders of the liquidation or dissolution of
the Company other than a liquidation of the Company into any Subsidiary or a
liquidation a result of which persons who were stockholders of the Company
immediately prior to such liquidation, or any Permitted Holder, own, directly or
indirectly, more than 50% of the combined voting power entitled to vote
generally in the election of directors of the entity that holds substantially
all of the assets of the Company following such event; or



4

--------------------------------------------------------------------------------




(E)
the sale, transfer or other disposition of all or substantially all of the
assets of the Company to one or more persons or entities that are not,
immediately prior to such sale, transfer or other disposition, affiliates of the
Company or any Permitted Holder.

Notwithstanding the foregoing, a “Change in Control” for purposes of this
Agreement shall not be deemed to occur if the Company files for bankruptcy,
liquidation or reorganization under the United States Bankruptcy Code.
For purposes of the foregoing:


(A)
“Permitted Holder” means the Related Parties and any group (within the meaning
of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act or any successor
provision) of which any of the foregoing are members.

(B)    “Principal” means Carl Icahn.
(C)    “Related Party” or “Related Parties” means (1) the Principal and his
siblings, his and their respective spouses and descendants (including
stepchildren and adopted children) and the spouses of such descendants
(including stepchildren and adopted children) (collectively, the “Family
Group”); (2) any trust, estate, partnership, corporation, company, limited
liability company or unincorporated association or organization (each an
“Entity” and collectively “Entities”) controlled by (to be interpreted
consistent with the definition of “Affiliate”) one or more members of the Family
Group; (3) any Entity over which one or more members of the Family Group,
directly or indirectly, have rights that legally enable them to make or veto
significant management decisions with respect to such Entity, whether pursuant
to the constituent documents of such Entity, by contract, through representation
on a board of directors or other governing body of such Entity or in any other
manner (such rights hereinafter referred to as “Veto Power”); (4) the estate of
any member of the Family Group; (5) any trust created (in whole or in part) by
any one or more members of the Family Group; (6) any individual or Entity who
receives an interest in any estate or trust listed in clauses (4) or (5), to the
extent of such interest; (7) any trust or estate, substantially all the
beneficiaries of which (other than charitable organizations or foundations)
consist of one or more members of the Family Group;


5

--------------------------------------------------------------------------------




(8) any organization described in Section 501(c) of the Code, over which any one
or more members of the Family Group and the trusts and estates listed in clauses
(4), (5) and (7) have direct or indirect Veto Power, or to which they are
substantial contributors (as such term is defined in Section 507 of the Code);
(9) any organization described in Section 501(c) of the Code of which a member
of the Family Group is an officer, director or trustee; or (10) any Entity,
directly or indirectly (i) owned or controlled by (to be interpreted consistent
with the definition of “Affiliate”) or (ii) a majority of the economic interests
in which are owned by, or are for or accrue to the benefit of, in either case,
any Person or Persons identified in clauses (1) through (9) above.
3. Settlement. Subject to the following sentence, not later than the 30th day
following the date on which the lapse of the Restriction Period occurs with
respect to any Restricted Stock Units, the Company shall issue to the
Participant one share of Common Stock underlying each Restricted Stock Unit as
to which the Restriction Period has lapsed (or, if determined by the Committee
in its sole discretion, cash equal to the Fair Market Value of such shares of
Common Stock or any combination of shares of Common Stock and cash having an
aggregate Fair Market Value equal to such number of shares of Common Stock).
Notwithstanding the preceding sentence, if the Restriction Period applicable to
any Restricted Stock Units which constitutes “deferred compensation” subject to
Code Section 409A lapses as a result of a Change in Control that does not
qualify as a “change in the ownership or effective control” of the Company or
“in the ownership of a substantial portion of the assets” of the Company within
the meaning of Section 409A of the Code, then the Company shall not settle such
Restricted Stock Units until the 30th day following the earlier of (i) the
Participant’s termination of employment and (ii) the originally scheduled
Vesting Date of such Restricted Stock Units. For the avoidance of doubt, the
preceding two sentences are subject to Section 8(g) of this Agreement and
Section 11.9 of the Plan. Upon issuance, such shares of Common Stock may be
sold, transferred, pledged, assigned or otherwise alienated or hypothecated in
compliance with all applicable law, this Agreement and any other agreement to
which such shares are subject. The Participant’s settlement rights pursuant to
this Agreement shall be no greater than the right of any unsecured general
creditor of the Company.
4. Forfeiture. Notwithstanding anything in the Plan or this Agreement to the
contrary, if, during the Covered Period, the Participant engages in Wrongful
Conduct, then any Restricted Stock Units for which the Restriction Period has
not then lapsed shall automatically be forfeited and cancelled effective as of
the date on which the Participant first engaged in such Wrongful Conduct. If the
Participant engages in Wrongful Conduct or if the Participant’s employment is
terminated for Cause, the Participant shall pay to the


6

--------------------------------------------------------------------------------




Company in cash any Restriction-Based Financial Gain the Participant realized
from the lapse of the Restriction Period applicable to all or a portion of the
Restricted Stock Units with respect to which the Restriction Period lapsed
within the Wrongful Conduct Period. By entering into this Agreement, the
Participant hereby consents to and authorizes the Company and the Subsidiaries
to deduct from any amounts payable by such entities to the Participant any
amounts the Participant owes to the Company under this Section 4 to the extent
permitted by law. This right of set-off is in addition to any other remedies the
Company may have against the Participant for the Participant’s breach of this
Section 4. The Participant’s obligations under this Section 4 shall be
cumulative of any similar obligations the Participant has under the Plan, this
Agreement, any Company policy, standard or code (including, without limitation,
the Company’s Standards of Business Conduct), or any other agreement with the
Company or any Subsidiary.
5. Effect of Financial Restatements. In the event that the Participant commits
misconduct, fraud or gross negligence (whether or not such misconduct, fraud or
gross negligence is deemed or could be deemed to be an event constituting Cause)
and as a result of, or in connection with, such misconduct, fraud or gross
negligence, the Company restates any of its financial statements, then the
Committee may require any or all of the following:
(a) that the Participant forfeit some or all of the Restricted Stock Units
subject to this Agreement held by the Participant at the time of such
restatement,
(b) that the Participant forfeit (or pay or return to the Company) some or all
of the cash or the shares of Common Stock held by the Participant at the time of
such restatement that had been received within the three-year period prior to
the date that the Company is required to prepare a financial restatement in
settlement of Restricted Stock Units subject to this Agreement, and
(c) that the Participant pay to the Company in cash all or a portion of the
proceeds that the Participant realized from the sale of shares of Common Stock
that had been received within the three-year period prior to the date that the
Company is required to prepare a financial restatement in settlement of any
Restricted Stock Units subject to this Agreement.
Notwithstanding the foregoing, in the event that the Committee determines that
the rules and regulations implementing Section 954 of the Dodd-Frank Wall Street
Reform and Consumer Protection Act require a longer or different clawback time
period than the three-year period contemplated by Sections 5(b) and (c), or
terms and conditions other than those reflected in this Section 5, such
three-year period shall be deemed extended (but not reduced), and/or such other
terms and conditions modified, to the extent necessary to be consistent with
such rules and regulations.


7

--------------------------------------------------------------------------------




6. Issuance of Shares.
(a) Notwithstanding any other provision of this Agreement, the Participant may
not sell or transfer the shares of Common Stock acquired upon settlement of the
Restricted Stock Units except in compliance with all applicable laws and
regulations.
(b) The shares of Common Stock issued in settlement of the Restricted Stock
Units shall be registered in the Participant’s name, or, if applicable, in the
names of the Participant’s heirs or estate. In the Company’s discretion, such
shares may be issued either in certificated form or in uncertificated, book
entry form. The certificate or book entry account shall bear such restrictive
legends or restrictions as the Company, in its sole discretion, shall require.
If delivered in certificated form, the Company may deliver a share certificate
to the Participant or to the Participant’s designated broker on the
Participant’s behalf. If the Participant is deceased (or if Disabled and if
necessary) at the time that a delivery of share certificates is to be made, the
certificates shall be delivered to the Participant’s estate, executor,
administrator, legally authorized guardian or personal representative (as
applicable).
(c) To the extent permitted by Section 409A of the Code, the grant of the
Restricted Stock Units and issuance of shares of Common Stock upon settlement of
the Restricted Stock Units shall be subject to and in compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the Restricted Stock
Units shall relieve the Company of any liability in respect of the failure to
issue such shares as to which such requisite authority shall not have been
obtained. To the extent permitted by Section 409A of the Code, as a condition to
the settlement of the Restricted Stock Units, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate,
to evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect thereto as may be requested by the
Company.
(d) The Company shall not be required to issue fractional shares of Common Stock
upon settlement of the Restricted Stock Units.


8

--------------------------------------------------------------------------------




(e) To the extent permitted by Section 409A of the Code, the Company may
postpone the issuance and delivery of any shares of Common Stock provided for
under this Agreement for so long as the Company determines to be necessary or
advisable to satisfy the following: (1) the completion or amendment of any
registration of such shares or satisfaction of any exemption from registration
under any securities law, rule, or regulation; (2) compliance with any requests
for representations; and (3) receipt of proof satisfactory to the Company that a
person seeking such shares on the Participant’s behalf upon the Participant’s
Disability (if necessary), or upon the Participant’s estate’s behalf after the
death of the Participant, is appropriately authorized.
7. Participant’s Rights with Respect to the Restricted Stock Units.
(a) Restrictions on Transferability. The Restricted Stock Units granted hereby
may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated other than with the consent of the Company or by will or by the
laws of descent and distribution to the estate of the Participant upon the
Participant’s death; provided that any such permitted transferee shall
acknowledge and agree in writing, in a form reasonably acceptable to the
Company, to be bound by the provisions of this Agreement and the Plan as if such
beneficiary or the estate were the Participant. Any attempt by the Participant,
directly or indirectly, to offer, transfer, sell, pledge, hypothecate or
otherwise dispose of any Restricted Stock Units or any interest therein or any
rights relating thereto without complying with the provisions of the Plan and
this Agreement, including this Section 7(a), shall be void and of no effect. The
Company shall not be required to recognize on its books any action taken in
contravention of these restrictions.
(b) No Rights as Stockholder. The Participant shall not have any rights as a
stockholder of the Company with respect to any shares of Common Stock
corresponding to the Restricted Stock Units granted hereby unless and until
shares of Common Stock are issued to the Participant in respect thereof.
8.     Miscellaneous.
(a) Binding Effect; Benefits. This Agreement shall be binding upon and inure to
the benefit of the parties to this Agreement and their respective successors and
assigns. Nothing in this Agreement, express or implied, is intended or shall be
construed to give any person other than the parties to this Agreement or their
respective successors or assigns any legal or equitable right, remedy or claim
under or in respect of any agreement or any provision contained herein.


9

--------------------------------------------------------------------------------




(b) Assignability. Neither this Agreement nor any right, remedy, obligation or
liability arising hereunder or by reason hereof shall be assignable by the
Company or the Participant without the prior written consent of the other party,
for the avoidance of doubt, in the case of the Company, subject to Section 4.4
and Article IX of the Plan.
(c) No Right to Continued Employment. Nothing in the Plan or this Agreement
shall interfere with or limit in any way the right of the Company or any of its
Subsidiaries to terminate the Participant’s employment at any time, or confer
upon the Participant any right to continue in the employ of the Company or any
of its Subsidiaries (regardless of whether such termination results in (i) the
failure of any Award to vest; (ii) the forfeiture of any unvested or vested
portion of any Award; and/or (iii) any other adverse effect on the individual’s
interests under the Plan). Nothing in the Plan or this Agreement shall confer on
the Participant the right to receive any future Awards under the Plan.
(d) Notices. All notices and other communications required or permitted to be
given under this Agreement shall be in writing and shall be deemed to have been
given if delivered personally or sent by certified or express mail, return
receipt requested, postage prepaid, or by any recognized international
equivalent of such delivery, to the Company or the Participant, as the case may
be, at the following addresses or to such other address as the Company or the
Participant, as the case may be, shall specify by notice to the other:
If to the Company, to it at:


Hertz Global Holdings, Inc.
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Fax: (239) 301-6906


If to the Participant, to the Participant at his or her most recent address as
shown on the books and records of the Company or Subsidiary employing the
Participant.


All such notices and communications shall be deemed to have been received on the
date of delivery if delivered personally or on the third business day after the
mailing thereof.


(e) Amendment. This Agreement may be amended from time to time by the Committee
in its discretion; provided, however, that this Agreement may not be


10

--------------------------------------------------------------------------------




modified in a manner that would have a material adverse effect on the Restricted
Stock Units as determined in the discretion of the Committee, except as provided
in the Plan, or with the consent of the Participant. This Agreement may not be
amended, modified or supplemented orally.
(f) Interpretation. The Committee shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the Committee
under or pursuant to the Plan or this Award shall be final and binding and
conclusive on all persons affected hereby.
(g) Tax Withholding; Section 409A.
(i) The Company shall have the right and power to deduct from all amounts paid
to the Participant in cash or shares (whether under the Plan or otherwise) or to
require the Participant to remit to the Company promptly upon notification of
the amount due, an amount (which may include shares of Common Stock) to satisfy
the minimum federal, state or local or foreign taxes or other obligations
required by law to be withheld with respect to the Restricted Stock Units. No
shares of Common Stock shall be issued unless and until arrangements
satisfactory to the Committee shall have been made to satisfy the statutory
minimum withholding tax obligations applicable with respect to such Restricted
Stock Units. To the extent permitted by Section 409A of the Code, the Company
may defer payments of cash or issuance or delivery of Common Stock until such
requirements are satisfied. Without limiting the generality of the foregoing,
the Participant may elect to tender shares of Common Stock (including shares of
Common Stock issuable in respect of the Restricted Stock Units) to satisfy, in
whole or in part, the amount required to be withheld (provided that such amount
shall not be in excess of the minimum amount required to satisfy the statutory
withholding tax obligations).
(ii) It is intended that the provisions of this Agreement comply with Section
409A of the Code to the extent applicable, and all provisions of this Agreement
shall be construed and interpreted in a manner consistent with the requirements
for avoiding taxes or penalties under Section 409A and any similar state or
local law.
(h) Applicable Law. This Agreement shall be governed by and construed in
accordance with the law of the State of Delaware regardless of the application
of rules of conflict of law that would apply the laws of any other jurisdiction.


11

--------------------------------------------------------------------------------




(i) Limitation on Rights; No Right to Future Grants; Extraordinary Item of
Compensation. By entering into this Agreement and accepting the Restricted Stock
Units evidenced hereby, the Participant acknowledges: (i) that the Plan is
discretionary in nature and may be suspended or terminated by the Company at any
time; (ii) that the Award does not create any contractual or other right to
receive future grants of Awards; (iii) that participation in the Plan is
voluntary; (iv) that the value of the Restricted Stock Units is not part of
normal or expected compensation for purposes of calculating any severance,
resignation, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments; and (v) that the future
value of the Common Stock is unknown and cannot be predicted with certainty.
(j) Employee Data Privacy. The Participant authorizes any Affiliate of the
Company that employs the Participant or that otherwise has or lawfully obtains
personal data relating to the Participant to divulge or transfer such personal
data to the Company or to a third party, in each case in any jurisdiction, if
and to the extent appropriate in connection with this Agreement or the
administration of the Plan.
(k) Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the Subsidiaries, the Plan, this
Agreement and the Restricted Stock Units via Company web site or other
electronic delivery.
(l) Clawback or Compensation Recovery Policy. Without limiting any other
provision of this Agreement, and to the extent applicable, the Restricted Stock
Units granted hereunder shall be subject to any clawback policy or compensation
recovery policy or such other similar policy of the Company in effect from time
to time.
(m) Company Rights. The existence of the Restricted Stock Units does not affect
in any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalizations, reorganizations or other
changes in the Company’s capital structure or its business, including that of
its Affiliates, or any merger or consolidation of the Company or any Affiliate,
or any issue of bonds, debentures, preferred or other stocks with preference
ahead of or convertible into, or otherwise affecting the Common Stock or the
rights thereof, or the dissolution or liquidation of the Company or any
Affiliate, or any sale or transfer of all or any part of the Company’s or any
Affiliate’s assets or business, or any other corporate act or proceeding,
whether of a similar character or otherwise.


12

--------------------------------------------------------------------------------




(n) Severability. If a court of competent jurisdiction determines that any
portion of this Agreement is in violation of any statute or public policy, then
only the portions of this Agreement which violate such statute or public policy
shall be stricken, and all portions of this Agreement which do not violate any
statute or public policy shall continue in full force and effect. Further, it is
the parties’ intent that any court order striking any portion of this Agreement
should modify the terms as narrowly as possible to give as much effect as
possible to the intentions of the parties’ under this Agreement.
(o) Further Assurances. The Participant agrees to use his or her reasonable and
diligent best efforts to proceed promptly with the transactions contemplated
herein, to fulfill the conditions precedent for the Participant’s benefit or to
cause the same to be fulfilled and to execute such further documents and other
papers and perform such further acts as may be reasonably required or desirable
to carry out the provisions hereof and the transactions contemplated herein.
(p) Headings and Captions. The section and other headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.
(q) Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
constitute one and the same instrument.


[Remainder of page intentionally left blank]






13

--------------------------------------------------------------------------------




Exhibit A – Performance Goal




Performance Period:
January 1, 2018 through December 31, 2018
Performance Goal:
2018 Revenue* equaling or exceeding $7.5B
 
 



If the Performance Goal is not met, all Restricted Stock Units under this
Agreement shall be forfeited and canceled. The Restricted Stock Units remain
subject to all other provisions (including, without limitation, any applicable
adjustment, vesting and settlement provisions) of this Agreement and the Plan.


* Revenue generally refers to total revenues as disclosed by the Company with
respect to the car rental business of the Company, it being understood and
agreed that the car rental business of the Company consists of the U.S. Rental
Car, International Rental Car and All Other Operations segments of the Company.


Adjustments. Notwithstanding the foregoing, in the event of (i) material
acquisitions or dispositions during any Performance Period or (ii) currency
fluctuations affecting U.S. dollar denominated Revenue by 5% or more from
January 1, 2018 through the end of the Performance Period, the Performance Goal,
if and as applicable, and/or the determination of Revenue, shall be adjusted in
an equitable and proportionate manner as determined by the Committee and in
accordance with any applicable provisions of the Plan; provided, further, in the
event of any other extraordinary transactions and items during any Performance
Period, such criteria and/or the Revenue determination may be adjusted by the
Committee in accordance with any applicable provisions of the Plan.








    
14

